Citation Nr: 0113051	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-17 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of dental 
trauma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to 
February 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in April 2000, a statement of the case was issued in 
July 2000, and a substantive appeal was received in July 
2000.  In February 2001, the veteran testified at a Board 
hearing conducted at the RO.  


REMAND

A review of the evidence of record reflects that in April 
2000, the RO denied entitlement to service connection for 
dental trauma on the basis that the evidence failed to 
establish which tooth or teeth suffered trauma.  However, it 
is clear that the veteran did suffer some type of dental 
trauma during service.  In this regard, service medical 
records reflect the veteran passed out during formation in 
May 1977 and suffered a large laceration to the left chin and 
a broken tooth.  It was also noted that he had damaged 
several teeth.  One entry is to the effect that a loose tooth 
was taken out.  The reported diagnoses included soft tissue 
injury to the face and jaw and multiple broken teeth 
secondary to trauma.  The Board notes here that the RO has 
already established service connection for residuals of the 
laceration of the chin which resulted from the same incident.  
The treatment record notes follow up at the Dental Clinic at 
Parris Island for repair of teeth and continued evaluation.  
Efforts to locate service dental records have to date been 
unsuccessful.

Upon VA dental examination dated in September 1999, the 
examiner noted a large carious restoration secondary to loss 
of an old filling on tooth number 29 and fractured cusps that 
had been missing for quite some time on teeth number 2 and 
14.  The examiner opined that there was traumatic injury to 
the veteran's dentition and that such was evident due to 
previously mentioned fractured areas of teeth.  The examiner 
further noted that the claims folder was not available.  In a 
June 2000 addendum, the examiner reviewed the claims folder 
and noted that there was documentation of lower teeth on the 
left side being loose with one tooth missing, but it was not 
noted if it was a maxillary or mandibular tooth.  The 
examiner stated it was without dispute that the veteran did 
suffer trauma, but in the absence of dental records there was 
no way for him to assess the condition of the injured teeth.

It appears to the Board that the evidence clearly supports a 
finding that the veteran did suffer dental trauma during 
service.  The problem to date has been to ascertain which 
teeth were involved.  This determination is clearly medical 
in nature.  Under the circumstances of this case the Board is 
of the opinion that another VA dental examination should be 
conducted for the purpose of obtaining an opinion from the 
examiner as to which teeth, in his or her best medical 
judgment, suffered trauma during service.  

The Board also notes that the RO indicated in a July 2000 
statement of the case that the veteran's claim was not well 
grounded because he had not presented evidence of a current 
disability or competent evidence of a nexus between a current 
disability and an incident of service.  However, there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Review of the record to ensure compliance with this 
new legislation is appropriate in view of the need for 
further medical examination.


For the reasons set forth above, the case is hereby REMANDED 
to the RO for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  The RO 
should again take action to request the 
veteran's service dental records from all 
potential sources, including but not 
limited to the National Personnel Records 
Center and the Parris Island Dental 
Clinic.

2.  The RO should also contact the veteran 
and inquire as to whether he served with 
any National Guard or reserve unit.  If 
so, a request for any medical and dental 
records should be made to the appropriate 
source. 

3.  After completion of the above, the 
veteran should be scheduled for a special 
VA dental examination.  It is imperative 
that the claims file be made available to 
and be examined by the examiner in 
connection with the examination.  After 
reviewing the record (including the May 
1977 service records documenting 
hospitalization for the injuries suffered 
in the fall) and after examining the 
veteran, the examiner should offer an 
opinion, based on his or her best medical 
judgment, as to which tooth or teeth were 
at least as likely as not (a 50 percent 
or higher probability) injured as a 
result of the May 1977 passing out 
incident.  The tooth or teeth should be 
clearly identified by number with the 
nature of the injury (missing, broken, 
etc.) set forth.  

4.  After completion of the above, the RO 
should review the expanded record and 
determine whether the benefits sought can 
be granted under applicable laws and 
regulations.  If the claim remains 
denied, then the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The purpose this remand is to assist the veteran and to 
address a matter of medical complexity.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



